Name: Commission Implementing Regulation (EU) No 1089/2014 of 16 October 2014 amending Implementing Regulation (EU) No 367/2014 setting the net balance available for EAGF expenditure
 Type: Implementing Regulation
 Subject Matter: accounting;  regions and regional policy;  EU finance;  free movement of capital
 Date Published: nan

 17.10.2014 EN Official Journal of the European Union L 299/7 COMMISSION IMPLEMENTING REGULATION (EU) No 1089/2014 of 16 October 2014 amending Implementing Regulation (EU) No 367/2014 setting the net balance available for EAGF expenditure THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (1), and in particular Article 16(2) thereof, Whereas: (1) Implementing Regulation (EU) No 367/2014 (2) sets the net balance available for European Agricultural Guarantee Fund (EAGF) expenditure, as well as the amounts available for the budget years 2014 to 2020 for the European Agricultural Fund for Rural Development (EAFRD), pursuant to Articles 10c(2), 136 and 136b of Council Regulation (EC) No 73/2009 (3) and to Article 66(1) of Regulation (EU) No 1307/2013 of the European Parliament and of the Council (4). (2) In accordance with Article 136a(1) of Regulation (EC) No 73/2009 and Article 14(1) of Regulation (EU) No 1307/2013, France, Latvia and the United Kingdom notified the Commission by 31 December 2013 of their decision to transfer a certain percentage of their annual national ceilings of direct payments for calendar years 2014 to 2019 to rural development programming financed under the EAFRD as specified in Regulation (EU) No 1305/2013 of the European Parliament and of the Council (5). The relevant national ceilings were adapted through Commission Delegated Regulation (EU) No 994/2014 (6). (3) In accordance with Article 136a(2) of Regulation (EC) No 73/2009 and Article 14(2) of Regulation (EU) No 1307/2013, Croatia, Malta, Poland and Slovakia notified the Commission by 31 December 2013 of their decision to transfer to direct payments a certain percentage of the amount allocated to support for measures under rural development programming financed under the EAFRD in the period of 2015 to 2020 as specified in Regulation (EU) No 1305/2013. The relevant national ceilings were adapted through Commission Delegated Regulation (EU) No 994/2014. (4) In accordance with Article 3(1) of Council Regulation (EU, Euratom) No 1311/2013 (7), the sub-ceiling for market related expenditure and direct payments of the multiannual financial framework set out in Annex I to that Regulation shall be adjusted under the technical adjustment provided for in Article 6(1) of that Regulation following the transfers between the EAFRD and direct payments. (5) Implementing Regulation (EU) No 367/2014 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) No 367/2014 is amended as follows: (1) Article 1 is replaced by the following: Article 1 The net balance available for European Agricultural Guarantee Fund (EAGF) expenditure, as well as the amounts available for the budget years 2014 to 2020 for the European Agricultural Fund for Rural Development (EAFRD) pursuant to Articles 10c(2), 136, 136a and 136b of Regulation (EC) No 73/2009 and to Articles 14 and 66(1) of Regulation (EU) No 1307/2013, are set out in the Annex to this Regulation.. (2) The Annex is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 October 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 347, 20.12.2013, p. 549. (2) Commission Implementing Regulation (EU) No 367/2014 of 10 April 2014 setting the net balance available for EAGF expenditure (OJ L 108, 11.4.2014, p. 13). (3) Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006, (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (OJ L 30, 31.1.2009, p. 16). (4) Regulation (EU) No 1307/2013 of the European Parliament and of the Council of 17 December 2013 establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy and repealing Council Regulation (EC) No 637/2008 and Council Regulation (EC) No 73/2009 (OJ L 347, 20.12.2013, p. 608). (5) Regulation (EU) No 1305/2013 of the European Parliament and of the Council of 17 December 2013 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) and repealing Council Regulation (EC) No 1698/2005 (OJ L 347, 20.12.2013, p. 487). (6) Commission Delegated Regulation (EU) No 994/2014 of 13 May 2014 amending Annexes VIII and VIIIc to Council Regulation (EC) No 73/2009, Annex I to Regulation (EU) No 1305/2013 of the European Parliament and of the Council and Annexes II, III and VI to Regulation (EU) No 1307/2013 of the European Parliament and of the Council (OJ L 280, 24.9.2014, p. 1). (7) Council Regulation (EU, Euratom) No 1311/2013 of 2 December 2013 laying down the multiannual financial framework for the years 2014-2020 (OJ L 347, 20.12.2013, p. 884). ANNEX ANNEX (EUR million  current prices) Budget year Amounts made available to EAFRD Amounts transferred from EAFRD Net balance available for EAGF expenditure Article 10b of Regulation (EC) No 73/2009 Article 136 of Regulation (EC) No 73/2009 Article 136b of Regulation (EC) No 73/2009 Article 66 of Regulation (EU) No 1307/2013 Article 136a(1) of Regulation (EC) No 73/2009 and Article 14(1) of Regulation (EU) No 1307/2013 Article 136a(2) of Regulation (EC) No 73/2009 and Article 14(2) of Regulation (EU) No 1307/2013 2014 296,3 51,6 4,0 43 778,1 2015 51,600 4,000 621,999 499,384 44 189,785 2016 4,000 648,733 498,894 44 474,161 2017 4,000 650,434 498,389 44 706,955 2018 4,000 652,110 497,873 44 730,763 2019 4,000 654,405 497,320 44 754,915 2020 4,000 656,699 496,647 44 776,948